DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                 RIGOBERTO ARGUETA PURTILLO,
                          Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-3628

                             [August 4, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin S. Fein, Judge; L.T. Case No. 18-005117-CF-10A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and CONNER, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.